GOSHORN, Judge,
concurring specially.
I fully concur with the majority. Additionally, as applied to the facts of this case, I find ambiguity in the policy application question which elicited the allegedly false or misleading response.1 This ambiguity must be construed in favor of the policyholder. See Harris v. Carolina Life Ins. Co., 233 So.2d 833 (Fla.1970); Abrams v. General Ins. Co., 508 So.2d 436 (Fla. 3d DCA 1987); Gaskins v. General Ins. Co. of Fla., 397 So.2d 729 (Fla. 1st DCA 1981).

. The policy application asked:
2. Have all drivers, such as children away from home or in college, who may operate your vehicle on a REGULAR or INFREQUENT basis, been listed on this application? [Emphasis in original].